

116 S3556 IS: COVID-19 Graduate Relief Act
U.S. Senate
2020-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3556IN THE SENATE OF THE UNITED STATESMarch 20, 2020Mr. Romney introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to provide for deferral of loan repayment for graduates during the period of the coronavirus.1.Short titleThis Act may be cited as the COVID-19 Graduate Relief Act.2.Deferral of loan repayment for graduates during the period of the coronavirus(a)In generalPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:493E.Deferral of loan repayment for graduates during the period of the coronavirus(a)Deferral of loan repaymentIn addition to any deferral of repayment of a loan made under this title pursuant to this title, a borrower of a loan under this title who is an eligible individual as described in subsection (b), shall be eligible for a deferment of such loan during the period, not to exceed 3 years, following the date of enactment of the COVID-19 Graduate Relief Act.(b)Eligible individual(1)In generalA borrower of a loan under this title is an eligible individual if the individual graduates from the eligible institution for which the individual borrowed the loan to enroll during the period beginning on January 1, 2020, and ending on December 31, 2020.(2)ExtensionThe Secretary may extend the period described in paragraph (1) for additional 1-year periods, but not later than through December 31, 2022, if the Secretary determines, in writing, in consultation with the Secretary of Labor, the Secretary of Treasury, and the Secretary of Health and Human Services, that the anticipated economic impact of the coronavirus on graduates of eligible institutions over the relevant 1-year extension period necessitates such extension.(3)ConsiderationsIn making a determination regarding whether the anticipated economic impact of the coronavirus on graduates of eligible institutions necessitates an extension pursuant to paragraph (2), the Secretary shall consider— (A)whether a national emergency with respect to the coronavirus is in effect;(B)relevant economic indicators, including recent unemployment statistics from the Bureau of Labor Statistics; and(C)relevant data and projections related to the transmission or seasonal recurrence of the coronavirus and any existing or anticipated measures by Federal, State, or local governments to prevent, prepare for, and respond to the coronavirus.(c)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). .(b)Effective dateThe amendment made by subsection (a) shall take effect from the period beginning on the date of enactment of this Act until the date that is 3 years after such date of enactment.